Citation Nr: 1330976	
Decision Date: 09/26/13    Archive Date: 09/30/13

DOCKET NO.  10-04 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a right elbow disability.

5.  Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to October 1982, and from April 2006 to September 2006. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2008 of a Department of Veterans Affairs (VA) Regional Office (RO). 

The issues of entitlement to service connection for bilateral hearing loss, a right elbow disability, and bilateral peripheral neuropathy of the lower extremities are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no medical evidence demonstrating a low back disability during service or currently.

2.  There is no medical evidence demonstrating a neck disability during service or currently.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013). 

2.  The criteria for service connection for a neck disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

A December 2007 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (1).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Veteran's service treatment records, Air Force Reserves treatment records, and relevant private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  No VA examination was conducted as there is no competent, objective evidence of a current neck or low back disability. 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009). 

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A.  §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the claim of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).

In December 2007, the Veteran filed his claim for service connection for, in pertinent part, "chronic low back pain" and "chronic neck pain."

The service treatment records do not reveal any complaints or treatments related to the Veteran's back or neck during his periods of active duty.  

Private chiropractic treatment records dated in August 2003 note complaints of low back pain; examination noted mild tenderness of the lumbar spine.  

A February 2006 private treatment record noted the Veteran's complaint of neck pain "my whole life."  After examination, the assessment was "neck pain."

In September and October 2007 the Veteran was seen with subjective complaints of mild low back pain.  

The record does not contain medical evidence of a diagnosed disability of the low back or neck, and the Veteran has not claimed a specific disability of the low back or neck; instead, his claim was for chronic pain of those areas.  To the extent that the Veteran believes he has a chronic low back or neck condition, a symptom without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part, dismissed in part by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed.Cir. 2001).

Although the Veteran is competent to report symptoms, a disability is required in order to establish service connection.  Brammer, 3 Vet. App. at 225; see Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, in the absence of evidence of a diagnosed disability of the low back or neck, the preponderance of evidence is against service connection and service connection is not warranted.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for a low back disability is denied.

Service connection for a neck disability is denied.


REMAND

Regarding the claims of entitlement to service connection for bilateral hearing loss, a right elbow disability, and bilateral peripheral neuropathy of the lower extremities, additional development is required.

The record shows that the Veteran was treated for right elbow epicondylitis beginning in February 2006.  Treatment continued during his period of active duty from April 2006 to September 2006 and thereafter.  

Peripheral neuropathy of the lower extremities was first noted in 2003 and was demonstrated as recently as 2007.  

The Veteran's bilateral hearing loss disability met the criteria for disability by VA standards beginning in June 2003.  Audiograms dated in August 2004, May 2005, August 2006 (during active duty), June 2007, and June 2008 have also demonstrated bilateral hearing loss by VA standards. 

VA examinations are warranted to determine whether there was aggravation of any preexisting disability during the Veteran's period of active service from April 2006 to September 2006.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran appropriate VA examinations to determine:  

Whether bilateral hearing loss, right lateral epicondylitis, and bilateral peripheral neuropathy of the lower extremities, which preexisted the Veteran's period of active service from April 2006 to September 2006, were aggravated by that period of active service. 

In formulating the opinion, the term "aggravation" means a permanent or irreversible worsening of the preexisting condition beyond natural progress as contrasted to a temporary worsening or intermittent flare-ups of symptoms.

Aggravation is not conceded if there was no increase in the preexisting condition on the basis of the evidence, pertaining to the manifestation of the disability before, during, and after service. 

If any of the preexisting disabilities, bilateral hearing loss, right lateral epicondylitis, and/or bilateral peripheral neuropathy of the lower extremities, increased in severity during the period of active service from April 2006 to September 2006, is there undebatable evidence that the increase in the preexisting condition during service was due to the natural progress of the preexisting condition? 

The Veteran's claim file must be made available to the VA examiner for review.

2.  Then, readjudicate the appeal.  If any benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


